Title: To John Adams from James Lovell, 21 September 1783
From: Lovell, James
To: Adams, John


          Dear Sir
            Boston Sepr. 21st. 1783.
            It is long, since I took any Opportunity of repeating Assurances of my sincere and very great Esteem for you. Tired most heartily of the Jealousies & Animosities which are almost inseperable from governmental Emploies, and very hardly put to it to find Bread to eat or Rayment to cloathe myself and my numerous Family, I have rarely felt any proper Disposition of Mind for an Attempt to write either usefully or amusingly to you; and have rested quiet in my Conscience under a Supposition that Members of Congress & such like were doing the former, and your most excellent Wife and very lovely Children never failed of the latter. Indeed at this very Time I feel almost willing to be called a Brute & a Blockhead for omitting to write when I knew of so good an Opportunity and was even solicited to do it by Mr. Wheelwright, as his Introduction. Lord bless the young Man! where has he been not to know that it is the Pride of your Life to do Good, and that his best Introduction would be plumply to tell you that he stood in Need of your Informations Counsells or Influence. But, tho’ I myself am perfectly sure of all this, yet his Modesty might counteract his Interest if I did not comply with his Wish; and you might be left to Time and Chance for the Discovery not only of that good Quality in Mr. Wheelwright but of his Integrity Benevolence Sobriety & Industry which make him a valuable Citizen Companion & Friend, if it was not for this short Method of the honest written Testimony of your obliged Friend and much devoted humble Servant
            James Lovell
          
            [22 September 1783]
            And now for one of Swifts Postscripts. Essentials omitted in the main Body of the Work.
            
            Your Lady is well, but in much and very just Affliction, as you may readily conceive and will sympathetically feel upon reading the last Paragraph but one under the Boston Head.
            I have a very great Regard for Mr. Thaxter and am moreover in his Debt two or three very kind & very entertaining Letters which I will not attempt to repay because of the latter Quality; let him therefore take a large Portion of my Affectionate Regards as his Dividend in my present Bankruptcy of Wit and Imagination.
            Mr. Chs. Storer was one of my favorites when a Child, I hope he is willing to be upon the Footing of a Friend with me now without any Dread of finding me with the Ferula always in my Hand.
            I embrace your Son with Tenderness from my Esteem of his most worthy Parents.
          
        